                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


BRIENNE SPLITTGERBER,

                    Plaintiff,                                8:17CV280

       vs.
                                                                ORDER
THE STATE OF NEBRASKA, THE
NEBRASKA STATE PATROL, BRADLEY
RICE, an individual; DAVID SANKEY, an
individual; and JOHN AND JANE DOES,
individuals,

                    Defendants.


      This matter comes on before the Court for consideration on the Plaintiff’s Motion

to Dismiss Defendants Bradley Rice and David Sankey in the above-captioned case; and

the Court finds that, for good cause shown, the Defendants Bradley Rice and David

Sankey, should be dismissed without prejudice, with each party to bear their own costs

and attorney fees and with complete record waived.

      It is hereby ordered that that Defendants Bradley Rice and David Sankey, shall be

dismissed without prejudice, with each party to bear their own costs and attorney fees

and with complete record waived.



      Dated this 28th day of November 2018.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
